On November 3, 2005, the defendant was sentenced to fifty (50) years in the Montana State Prison, with thirty-five (35) years suspended, for the offense of Sexual Intercourse Without Consent. The Defendant shall be placed at the Pine Hills Youth Correctional Facility until he reaches the age of eighteen (18); at which time he will be placed at the Montana State Prison. Furthermore, the Defendant shall not be eligible for parole unless he has successfully completed Phases I and II of the sex offender treatment program at the Montana State Prison.
On May 5, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of sentences given for similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: The Defendant is committed to the Department of Corrections for a term of fifty (50) years, with all but five (5) years suspended, for placement in an appropriate correctional, therapeutic, or detention facility, at the Department of Corrections’ discretion. The sentence and judgment is otherwise amended on page 2, lines 5-8, to exclude the provision requiring the Defendant be transferred to the Montana State Prison at the age of eighteen (18); and also to eliminate the parole ineligibility until completion of Phases I and II. The sentence is further amended to include the following: It is the recommendation of the Sentence Review Division that the Defendant receive treatment at a secure, residential treatment/correctional facility to stabilize his treatment and look at a possible medication regime to regain some control of his behaviors. If the Defendant is successful, it is recommended the Defendant be placed in a therapeutic foster home, with no other children. If this is impossible, then it is recommended the Defendant be placed in a therapeutic group home, if *63available, all as suggested in Dr. Michael Scolatti’s psychosexual evaluation attached to the pre-sentence investigation.
DATED this 26th day of May, 2006.
The various other terms and conditions of the district court’s judgment dated November 3,2005, shall, in so far as they are not inconsistent herewith, remain the same.
Done in open Court this 5th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.